Opinion issued April 30, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00493-CV
                            ———————————
           GUERRERO'S CUSTOM CONCRETE LLC, Appellant
                                        V.
    STRATTON DEVELOPMENT & CONSTRUCTION LLC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1100047


                          MEMORANDUM OPINION

      Appellant, Guerrero’s Custom Concrete LLC, has failed to timely file a

brief. See TEX. R. APP. P. 38.6(a), 38.8(a). After being notified that this appeal

was subject to dismissal for appellant’s failure to file a brief, appellant did not

respond. See TEX. R. APP. P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                        2